Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 03/29/2022.
Claims 1-19 and 21 are pending and have been examined.
Claims 1-19 and 21are rejected.

				Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9, and 14 have been considered but are not persuasive.
Applicant argues that replacing 
Examiner respectfully submits that replacing an original ontology with a custom ontology is taught by the cited references.
Firstly, claim states “updating the semantic search function with a custom ontology in place of an original ontology”. Examiner interprets, under the doctrine of BRI, the claimed limitation as including updating original ontology to update, or replace, the original ontology to derive a custom ontology. Therefore, the updated original ontology is synonymous with custom ontology as claimed.
Secondly, Joshi teaches original ontology as already existing ontology (Joshi [0041: Ontologies]). One ontology is associated with a data source (Joshi [0044]). When a query is received, multiple ontologies are used and one format replacing an original format ontology either by entirely replacing (Joshi [0045: “These mappings in turn enable OHM translate, or map, a query from one ontology format to a second, different ontology format corresponding to a data source 110 in order to execute the original query.”]), creating new ontologies (Joshi [0046: “The database may provide, for example, "same-as" assertions across entities in the enterprise. In some embodiments, these "same-as" assertions may comprise defined mappings in EDOAL to be used for ontology mediation and query translation.”]), or modifying existing ontologies (Joshi [0053: “Ontologies are mediated by the ontology module 145 and mapping module 160 in the semantic federation 130 through the creation and storage of mappings between the ontologies using a formal semantic language.”]; [See also for modification and creation of ontologies 0073-0078]). 
Applicant also argues that search suggestions is not taught. 
Examiner respectfully submits that suggestions for a query is taught by the cited references.
The secondary reference Saha teaches search suggestions as user types a query (Saha [0026 and 0034: Describing automatic completion of queries, i.e. “If, however, the text string can be mapped to an ontology element at 102, an embodiment may provide, to the user, at least one suggestion for completing the query request.”]). This module can be modified with above ontology query translation by inserting translation using different ontologies, as above described, into the inline search suggestion text. Therefore, all of the claim limitations are taught by the cited references.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states, in relevant part, “in response to using the custom ontology to replace . . .”. However, there is no limitation that indicates replacing in the claim. Examiner requests clarification. 
Claims 9 and 17 both include this ambiguity and are similarly rejected. Dependent claims are also similarly rejected based on the dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over by Joshi et al. (US 20140156638; “Joshi” hereinafter) and further in view of Saha et al. (US 20180107760; “Saha” hereinafter).
As per claim 1, rejection for claim 1 is incorporated and further Joshi discloses A computer-implemented method comprising:
updating a semantic search function with a custom ontology in place of an original ontology (Joshi [0061: “The relationship selection allows a user to specify a desired mapping between the first selected ontology attribute to an attribute in a second displayed ontology.”]), the semantic search function initially supporting a separate ontology originally having been used to enrich a corpus (Joshi [0044: Describing “a separate ontology” as “one ontology” and where multiple ontologies are disclosed.]), the custom ontology being obtained from a user device (Joshi [0083: “The aggregated result set corresponding to the target ontology is then returned to the user in step S704.”]; [0072: “For example some user ontology 400 may capture the vernacular of a community and map it to the underlying system, giving the user a customized view of the underlying data. User ontology 400 can also be used to restrict or filter data, possibly as needed in a coalition environment.”]; [0085-0087: Computer]); and
In response to using the custom ontology to replace (Joshi [0053: “Ontologies are mediated by the ontology module 145 and mapping module 160 in the semantic federation 130 through the creation and storage of mappings between the ontologies using a formal semantic language.”]; [See also for modification and creation of ontologies 0073-0078]) the separate ontology to augment input of a search query for the semantic search function [to search the corpus by generating suggestions for the search query as a user is entering the search query] by using the custom ontology in place of the separate ontology for the suggestions, thereby providing a custom user experience for searching the corpus (Joshi [0081: Drawing from paragraph 61 where user input augments ontologies, para. 81 illustrates that this augmented ontology is used to custom a search query.]; [0073-0078]);
searching the corpus using the original ontology, in response to the search query of the custom ontology being mapped to the original ontology (Joshi [0081: “Once each translated query is translated for the source ontologies, the translated queries are issued to the databases organized according to the respective ontologies (source and target ontologies) of the translated queries in step S603.”]).
Even though Joshi teaches using ontology to search, it does not explicitly teach, however, Saha in an analogous art teaches:
to search the corpus by generating suggestions for the search query as a user is entering the search query (Saha [0026 and 0034: Describing automatic completion of queries, i.e. “If, however, the text string can be mapped to an ontology element at 102, an embodiment may provide, to the user, at least one suggestion for completing the query request.”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the autocompletion of queries taught in Saha into the query generation module of Joshi to produce an expected result of using automatic completion of queries for document retrieval. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with a tool to retrieve relevant documents without fully knowing query terms (Saha [0001-0002]).

As per claim 2, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein the custom ontology is different from the separate ontology (Joshi [0081: Drawing from paragraph 61 where user input augments ontologies, para. 81 illustrates that this augmented ontology is different from standard ontology.]).

As per claim 3, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein the custom ontology is received from the user and is curated independently from the separate ontology (Joshi [0081: Drawing from paragraph 61 where user input augments ontologies, para. 81 illustrates that this augmented ontology is used to custom a search query. The curation is from user input.]).

As per claim 4, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein using the custom ontology to augment the input of the search query for the semantic search function comprises generating the suggestions associated with the input of the search query (Joshi [0061: “The attributes of the second ontology may be displayed on the second side of the split window of the mapping tool, and a user may select a second attribute to be mapped to the first attribute.” Where second ontology can be from search query, custom ontology, and/or separate ontology.]).

As per claim 5, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein the custom user experience for searching the corpus comprises generating the suggestions using the custom ontology (Joshi [0061: “The attributes of the second ontology may be displayed on the second side of the split window of the mapping tool, and a user may select a second attribute to be mapped to the first attribute.” Where second ontology can be from search query, custom ontology, and/or separate ontology.]).

As per claim 6, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein the custom user experience for searching the corpus comprises generating the suggestions using the custom ontology and the separate ontology (Joshi [0061: “The attributes of the second ontology may be displayed on the second side of the split window of the mapping tool, and a user may select a second attribute to be mapped to the first attribute.” Where second ontology can be from search query, custom ontology, and/or separate ontology.]).

As per claim 7, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein the custom user experience for searching the corpus comprises generating the suggestions using the custom ontology while avoiding execution of natural langue processing (NLP) on the corpus with the custom ontology (Joshi [0034-0036: Describes transforming the data from natural language to another type of document. Further, para. 0041 describes the different type of processing on the corpus using ontology system. Claim 1 rejection shows custom ontology and how it is used in the system of Joshi.]). 

As per claim 8, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein software is provided as a service in a cloud environment for providing the custom user experience for searching the corpus using the custom ontology to augment the input of the search query (Joshi [0036: Describing a cloud use case. See claim 1 rejection for queries.]).

As per claim 21, rejection for claim 1 is incorporated and further Joshi discloses The computer-implemented method of claim 1, wherein a custom ontology index of the custom ontology is utilized to provide a look-up for the semantic search function (Joshi [0079: “The lookups and data transformation can be performed in memory.”]). 

Claims 9-16 are the computer program product claims corresponding to method claims 1-8, respectively.  Joshi discloses a system (¶ [0087]) for executing the method of claims 1-8.  Thus, claims 9-16 are rejected under the same rationale set forth in connection the rejections of claims 1-8, respectively.

Claims 17-19 are the computer program product claims corresponding to method claims 1-3, respectively.  Joshi discloses a computer program product (¶ [0086]) for executing the method of claims 1-3.  Thus, claims 17-19 are rejected under the same rationale set forth in connection the rejections of claims 1-3, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geller et al. (US 20130013580) – Describes providing suggestions for user input using ontology system.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Comment
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 06/03/2022
/TAELOR KIM/
Primary Examiner, Art Unit 2156